    Case: 4:20-cv-01291-SPM Doc. #: 1 Filed: 09/21/20 Page: 1 of 8 PageID #: 1


RECE\VED
  SEP 2 t 2020
  BY MAIL                           UNITED STATES DISTRICT COURT.
                                    EASTERN DISTRICT OF MISSOURI
                                      ~~~~~~~~-
                                                       DIVISION

~ ~ 11-nn. \f~<lfl._T
  "" . I · WbonA-l'1                                      )
                                                          )
                                                          )
    Plaintiff(s),                                         )
                                                          )
   v.                                                     )       Case No.   ~~~~~~~~




                                                          )           (to be assigned by Clerk of District Court)
                                                         )
                                                         )
                                                         )        JURY TRIAL DEMANDED
                                                         )
                                                         )           YEsO NoO
   Defendant(s). (Enter above the full name(s)           )
   of all defendants in this lawsuit. Please             )
   attach additional sheets if necessary.)               )


                         EMPLOYMENT DISCRIMINATION COMPLAINT

           1.       This employment discrimination lawsuit is based on (check only those that apply):


   _L Title VII of the Civil Rights Act of 1964,-as amended, 42 U.S.C. §§ 2000e, et seq., for
           employment discrimination on the basis of race~ color, religion, gender, or national origin.
           NOTE: In order tq bring suit in federal district court under Title VII, you must first obtain
           a right-to-sue le!f~r from the Equal Employment Opportunity Commission.

   J.L    Age Discrimin~don in Employment Act-of 1967, as amended, 29. U. S ·§ § 621, et seq-., for
                                                                                   :c.
          employment d~scrimination on the }?asis of age (age 40 or older).                  .
          NOTE: In order to bring suit in federal district court under the Age Discrimination in .
          Employment Act, -you must first file cli~rges with the .Equal Employment Opportunity·
          Commission.                           ·                                              .

          Americans with Disabilities Act of 1990, as amended, 42 U.S.C ...§§ 12101, et seq.;
          for employment discrimination ori the basis of disabilify. :
          NOTE: In order to bring suit in federal district court under i~e Americans with
          Disabilities Act, you must first obtain a right-to-sue letter from the Equal Employment
          Opportunity Commission.
Case: 4:20-cv-01291-SPM Doc. #: 1 Filed: 09/21/20 Page: 2 of 8 PageID #: 2




     Rehabilitation Act of 1973, as amended, 29 U.S.C. · §§ 701, et seq., for employment
     discrimination on the basis of a disability by ai: employer which constitutes a program or
     activity receiving federal financial assistance.
     NOTE: In order to bring suit in federal district court under the Rehabilitation Act of1973,
     you mustfirst file charges with the appropriate Equal Employment Office representative or
     agency.




                                       City/ County/ ·state/Zip Code


                                      Area code and telephone number

     3.    Defendant's name:      M.us      4.~JWt t { ·:Cn.df.{,.JaL
           Defendant's address:   to /   2$: \6.,·{a/s.cJYl.
                                      Street address or P.O. Box
                                                                   £4/
                                    6~ {crui's f/AtL.·              14.9.!Zl ·                   .
                                      City/C.~unty/State/ Zip Code.        ·· ~ (   q- C)..,.Cf/ -   .
                                    0lq- ~&°:-60~
                                               1Jer ·
                                      Area code antf clephone nu
                                                                                       ?J'fte'{

NOTE: IF THERE ARE ADDITIONAL PLAINTIFFS OR DEFEN.l;>ANTS, PLEASE .
PROVIDE THEIR NAMES, ADDRESSES. AND TELEPHONE NUMBERS ON A
SEPARATE SHEET OF PAPER.


                                            2
Case: 4:20-cv-01291-SPM Doc. #: 1 Filed: 09/21/20 Page: 3 of 8 PageID #: 3




 (Street Address)                       (City/County)                 (State)   (Zip Code)

         5.        When did the discrimination occur? Please give the date or time period:




                                 ADMINISTRATIVE PROCEDURES

         6.        Did you file a charge of discrimination against the defendant(s) w_ith the Missouri

 Commission on Human Rights?




        7.

Employment Opportunity Commission or other federal agency?




        ~
         n        No

        8.        Have you received a Notice of Right-to~Sue Letter?

                  _Hves                                   l__J   No

If yes? plea~e attach a copy of the letter to this complaint.

       9.     ·   ~f you are claiming age discrimination, check one of the followii:ig·:

       ~O days or.more have passed since I filed my ch~~~e of age discriminati~n w~th th.e.
Equal_ Employment Opportunity Commission.

       _ _fewer than 60 days have passed since I filed my charge of age discrimination with the

Equal Employment Opportunity Commission.


                                                    3
Case: 4:20-cv-01291-SPM Doc. #: 1 Filed: 09/21/20 Page: 4 of 8 PageID #: 4




                               NATURE OF THE CASE

    10.    The conduct complained of in this lawsuit involves (check only those that apply}:

           ~failure to hire me
            ~ termination of my employment

            /    failure to promote me

           _ _ failure to accommodate my disability

            ~erms and conditions ofmy employment differ from those ofsimilar employees
            ~ retaliation

            ~harassment




            E:[Yes                               l.___l No




                                           4
 Case: 4:20-cv-01291-SPM Doc. #: 1 Filed: 09/21/20 Page: 5 of 8 PageID #: 5




        11.    I believe that I was discriminated against because of my (check all that apply):

               _L'race

               _,L'feligion

               _ _ national origin

                ~color

                ~ender
               .__ disability
                          /



                ~ (birth year is:            {   o/ <e1)     )

               L    1- /(__e_.e,p, r:::f.~tf fr~ V-/w}-
                       other:

              ."f~ ·~~~ wvf)t -My~eli~
       Did you state the same reason(s) in your charge of discrimination?

              _.ffY'es                                  0    No

         12.     State here, as briefly and clearly as possible, the essential facts of your claim.
Describe specifically the conduct that you believe is discriminatory and describe how each defendant
is involved in the conduct. Take time to organize your statement; you may use numbered paragraphs
if you find it helpful. It is .not necessary to make legal arguments, or to cite ca,ses,or statutes.


  f~ vs./- rs~ Ml ..~ ta{( ~                                                    -S ~J    ~$. ~f~tns
  ~ p~.f-Yli.u-$-'-- ' ~'ljUVl ,R_ 'f                                       i   f!.t k ~ () 'JjS
                                                                                fA. I
    f l'L--lend                 +M..;       -Y,o~           {Yr.e      4- . r'flkfl/tf).t0
     5u,fl'€r-\ll~OY}                 lit-i'H          .-i~r'.'"
                                                          b 1 hA-lf 1 ~ orcV/
     b»r- p l ~ ~ l "-)                       LA) t % <-Lail? C) l/-1u !{_ . '6 () c4 ls

     ~ i.i~" +-(.,\,r". ~wi .cl{Ju)n .- ~ 9~+
(Continue to page 6, if additional space is needed.)


                                                 5
                                                                                                       .   /
   Case: 4:20-cv-01291-SPM Doc. #: 1 Filed: 09/21/20 Page: 6 of 8 PageID #: 6


                                                               .     .




            +DtJAUe.                          ~ h'r-e                     'iavt -
        ~                n-q1tt11&4               My          r<~1,~B/ori ·~
        (Y'vy . (<,L9 hfS 1-6                   lJJ cnf.,   )L-&-> Y--ho~f- {A,l/
                                                                           I

     '6   ~ %11..fc · ~rn--,_~,)
   fltl,Y n ~ fo:l-->               ,' <;;.   b-e ' j       i r1 {       ,z,, n   1-Ld   c>   n
   wh~n                :fl«I         h.e<en su-1-+l-e_ ftpproo.~h
 Mot ~f-    wlvvf--~ ~ oltd) ~
 1Dool~.il ~ndus4et<l . A-qA-,,,_~:; WU/ .Joh
 · l-    wA-S   Id- ~ D ~.U ~ woalc{
  VWf- ~o cdD?LL U)r~- DYj ys. +o k.st-<f-f)
  f'l\,y _j 0 b_s •          •             '

  --re~ ~~cM.) cu':i~ .~yVlrvLj -&Mld."
       S k HL<Vja,l~ 6J,lu/ ~6{t e.L on M-ce_- J..,
' ' . •. WL-ed. ' A- t V\-<-Vtj,i.Rf Vt CJ hf- a.J- ~f f1 l1<e
 · ·.· ~f-Or--L (~-:ft+ -:- 1 d?J no-I- Mu..e_ -to 8r ct~
        U\? m ~ l'Viortt-) A-vwl tiiA. . LlAe-5 <fa woil=,,,
   (Attach additional sheets as necessary).


                                                   6
   Case: 4:20-cv-01291-SPM Doc. #: 1 Filed: 09/21/20 Page: 7 of 8 PageID #: 7




           13.    The acts set forth in paragraph 12 of this complaint:

                  K      are still being committed by the defendant.

                  _0_ are no longer being committed by the defendant.
                  ~ay still be being committed by the defendant.

                                      REQUEST FORRELIEF

           State briefly and exactly what you want the Court to do for you .. Make no legal arguments;

  cite no cases or statutes.

-:C:   w                                                           +
   ~+ Y\A-Y tlA-1 •~ ' er ..w tL; :'I h u1 p.e.a.l!.,e_, - 1. vJH-id
 ~ &- M; pl <YLj TIWv~ d ~ H~ 111 ,::ua ~ ie_ - · 1 LV 14-11,{ '(...'.()
 b£, ~ A a,n ej al~ lo Wl r-Ul s ll-kvl             '        .
 A-nv\ ~{-- -lAJ-LvL he__ b o+h .e_ .e__ · A--Oou:f 1-f-- L-Ud
 ~ M () , . T / os f- lj..e_a_r.s of- /I\ l.oyvt.L ~ ,-+.
          14.    Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of
 my knowledge, information, and belief that this complaint: (1) is not being presented for an
 improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
 litigation; (2) is supported by existil].g law or by a nonfrivolous argument for extending,
 modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
 specifically so identified, will likely have evidentiary support after a reasonable opportunity for
 further investigation or·discovery; and (4) the complaint otherwise complies with the requirements
 of Rule


~VJ~ ~'7;~ (M~DordJ)




                                                    7
 Case: 4:20-cv-01291-SPM Doc. #: 1 Filed: 09/21/20 Page: 8 of 8 PageID #: 8




       I agree to provide the Clerk's Office with any changes to my address where case-related

papers may be served. I understand that my failure to keep a current address on file with the Clerk's

Office may result in the dismissal of my case.

       I declare under penalty of perjury that the foregoing is true and correct.

                      Signed this   /3     day of    SJ.pf f.,IV\, b-R C            , 20_2fj.
                      Signature of Plaintiff     .f> ~ ~r1iUk--




                                                 8
